
	

114 HR 3366 IH: Teach Our Teachers Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3366
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mrs. Lawrence introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to allow an individual to qualify for both teacher loan
			 forgiveness and public service loan forgiveness, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Teach Our Teachers Act. 2.Loan forgiveness for teachers (a)Part BSection 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended—
 (1)in subsection (b)(1), in the matter preceding subparagraph (A), by striking 5 and inserting 3; (2)in subsection (c)—
 (A)in paragraph (1)— (i)by striking $5,000 and inserting $17,500; and
 (ii)by striking fifth and inserting third; and (B)by striking paragraph (3); and
 (3)in subsection (g)— (A)by inserting or at the end of subparagraph (A); and
 (B)by striking subparagraph (B). (b)Part DSection 460 of the Higher Education of 1965 (20 U.S.C. 1087j) is amended—
 (1)in subsection (b)(1), in the matter preceding subparagraph (A), by striking 5 and inserting 3; (2)in subsection (c)—
 (A)in paragraph (1)— (i)by striking $5,000 and inserting $17,500; and
 (ii)by striking fifth and inserting third; and (B)by striking paragraph (3); and
 (3)in subsection (g)— (A)by inserting or at the end of subparagraph (A); and
 (B)by striking subparagraph (B). 3.Conforming amendmentsSection 455(m)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(4)) is amended—
 (1)by striking 428J,; and (2)by striking 428L, or 460 and inserting , or 428L.
			
